                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

LUCAS CRANOR, individually and on          )
behalf of all others similarly situated,   )
                                           )
                       Plaintiffs,         )       Case No. 4:18-cv-00628-FJG
                                           )
       v.                                  )
                                           )
THE ZACK GROUP, INC. and                   )
LYNN CARE, LLC,                            )
                                           )
                       Defendant.          )

                                 CERTIFICATE OF SERVICE

       I hereby certify that Plaintiff’s Notice of Subpoenas to CareerBuilder, LLC, The Gypsy
Nurse, Indeed, Inc., and NurseRecruiter.com, LLC was served upon the following via email
transmission on March 5, 2019:

                Mark A. Olthoff (#38572)
                Brisa Izaguirre Wolfe (#67028)
                POLSINELLI, P.C.
                900 W. 48th Place, Suite 900
                Kansas City, Missouri 64112-1895
                (816) 753-1000
                (816) 753-1536 (fax)
                molthoff@polsinelli.com
                bwolfe@polsinelli.com

                Attorneys for Defendants

Dated: March 5, 2019
                                                   Respectfully submitted,

                                                   By: /s/ Theodore H. Kuyper
                                                   Keith J. Keogh (Pro Hac Vice)
                                                   Theodore H. Kuyper (Pro Hac Vice)
                                                   KEOGH LAW, LTD.
                                                   55 W. Monroe Street, Suite 3390
                                                   Chicago, Illinois 60603
                                                   (312) 726-1092
                                                   (312) 726-1093 (fax)
                                                   keith@keoghlaw.com
                                                   tkuyper@keoghlaw.com

                                               1
            Case 4:18-cv-00628-FJG Document 51 Filed 03/05/19 Page 1 of 2
                                                   A.J. Stecklein (#16330)
                                                   Michael H. Rapp (#25702)
                                                   Stecklein & Rapp, Chartered
                                                   748 Ann Ave.
                                                   Kansas City, Kansas 66101
                                                   (913) 371-0727
                                                   (913) 371-0147 (fax)
                                                   aj@kcconsumerlawyer.com
                                                   mr@kcconsumerlawyer.com

                                                   Attorneys for Plaintiff and the Putative Class




                               CERTIFICATE OF SERVICE

       I hereby certify that, on March 5, 2019, I caused a copy of the foregoing Certificate of
Service to be served upon the following via electronic filing using the CM/ECF system:

              Mark A. Olthoff (#38572)
              Brisa I. Wolfe (#67028)
              POLSINELLI, P.C.
              900 W. 48th Place, Suite 900
              Kansas City, Missouri 64112-1895
              (816) 753-1000
              (816) 753-1536 (fax)
              molthoff@polsinelli.com
              bwolfe@polsinelli.com




                                              /s/ Theodore H. Kuyper




                                              2
         Case 4:18-cv-00628-FJG Document 51 Filed 03/05/19 Page 2 of 2
